
	

115 S2258 IS: Domenic’s Law
U.S. Senate
2017-12-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 2258
		IN THE SENATE OF THE UNITED STATES
		
			December 20, 2017
			Mr. Portman (for himself, Mr. Coons, and Mr. King) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To provide for the discharge of parent borrower liability if a student on whose behalf a parent has
			 received certain student loans becomes disabled.
	
	
		1.Short title
 This Act may be cited as Domenic’s Law.
 2.Repayment of loans to parentsSection 437(d) of the Higher Education Act of 1965 (20 U.S.C. 1087(d)) is amended by inserting or becomes permanently and totally disabled (as determined in accordance with regulations of the Secretary), or if the student is unable to engage in any substantial gainful activity by reason of any medically determinable physical or mental impairment that can be expected to result in death, has lasted for a continuous period of not less than 60 months, or can be expected to last for a continuous period of not less than 60 months, after dies,.
		
